Citation Nr: 0710620	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  99-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to January 2, 2002 and entitlement to an evaluation in 
excess of 60 percent from January 2, 2002 for rheumatic heart 
disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hypertension, arthritis, loss of memory, 
loss of motor skills, tinnitus, dry and sore eyes, a sleep 
disorder, decreased appetite, and dental problems.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from December 1951 to December 
1954.

These claims come before the Board of Veterans' Appeals 
(Board) on appeals from August 1998 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The issues on appeal were originally before the Board in June 
2005 when they were remanded for additional evidentiary 
development and to cure a procedural defect.  

In May 2006, the RO granted an increased rating to 60 percent 
for the service-connected rheumatic heart disease and 
assigned an effective date of January 2, 2002.  This was not 
a complete grant of benefits for this claim and the veteran 
did not indicate that he was satisfied with this rating 
decision.  The issue remains in appellate status.  
Furthermore, the issue on the title page has been changed to 
reflect this development.  

The issue of entitlement to an evaluation in excess of 10 
percent prior to January 2, 2002 and entitlement to an 
evaluation in excess of 60 percent from January 2, 2002 for 
rheumatic heart disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

FINDINGS OF FACT

1.  The service-connected tinnitus is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 
6260. 

2.  The veteran's service-connected bilateral hearing loss 
has been productive of Level II hearing acuity in the right 
ear and Level IV hearing acuity in the left ear. 

3.  There is no competent evidence of record demonstrating 
that the veteran currently experiences hypertension, 
arthritis, loss of memory, loss of motor skills, tinnitus, 
dry and sore eyes, a sleep disorder, decreased appetite, 
and/or dental problems as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
or surgical treatment, nor any competent evidence 
demonstrating the proximate cause of any of the alleged 
disabilities was an event which was not reasonably 
foreseeable.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial 
rating in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2002); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic Code 
6260 (2006).

2.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.85, Diagnostic Code 6100 (2006). 

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hypertension, arthritis, 
loss of memory, loss of motor skills, tinnitus, dry and sore 
eyes, a sleep disorder, decreased appetite and dental 
problems have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2001 
and September 2005 VCAA letters have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought and the responsibilities 
of the veteran and VA in obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the September 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the VCAA letters and also was 
provided with notice of the types of evidence necessary to 
establish a rating and effective date for the disabilities on 
appeal in an August 2006 letter.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


General increased ratings criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.    

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been  
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.

The veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus disability.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
Federal Circuit.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the current version of Diagnostic 
Code 6260 explicitly prohibits a schedular rating in excess 
of 10 percent for tinnitus whether perceived in one ear or 
both, the claim for a schedular rating in excess of 10 
percent for tinnitus, including based on assignment of 
separate 10 percent ratings for each ear, must be denied as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

Criteria

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Factual Background

On the authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
25
50
65
LEFT
35
65
70
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 80 percent in the left ear.  
The average puretone loss in the right ear was 43.8 decibels 
and the average puretone loss in the left ear was 61.3 
decibels.  When these values are applied to Table VI, they 
result in level II hearing disability in the right ear and 
level IV hearing disability in the left ear.  

On the audiological evaluation in February 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
50
60
LEFT
55
65
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 40 percent in the left ear.  
The average puretone loss in the right ear was 40 decibels 
and the average puretone loss in the left ear was 63.8 
decibels.  When these values are applied to Table VI, they 
result in level II hearing disability in the right ear and 
level IX hearing disability in the left ear.  

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
50
55
LEFT
30
60
65
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 82 percent in the left ear.  
The average puretone loss in the right ear was 37.5 decibels 
and the average puretone loss in the left ear was 56.3 
decibels.  When these values are applied to Table VI, they 
result in level II hearing disability in the right ear and 
level IV hearing disability in the left ear.  The examiner 
noted that the results for the left ear testing from February 
2004 were significantly worse than at the time of the current 
examination.  The examiner observed that the results obtained 
at the current VA examination were essentially unchanged from 
the prior VA examination conducted in October 2001.  The 
examiner was unable to provide an explanation for the 
decreased left ear hearing indicated at the time of the 
February 2004 VA examination.  

On the authorized audiological evaluation in January 2006, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
50
55
LEFT
35
70
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 78 percent in the left ear.  
The average puretone loss in the right ear was 38.75 decibels 
and the average puretone loss in the left ear was 58.75 
decibels.  When these values are applied to Table VI, they 
result in level I hearing disability in the right ear and 
level IV hearing disability in the left ear.  

Analysis

The Board finds that an increased rating is not warranted for 
the service-connected hearing loss at any time during the 
appeal period.  The Board notes that the worst hearing 
documented during the appeal period was that at the time of 
the February 2004 audiological evaluation when there was 
level II hearing disability in the right ear and level IX 
hearing disability in the left ear.  This equates to a 10 
percent evaluation under Table VII.  All the other test 
results (level IV and level II) in October 2001, (level IV 
and level II) in May 2004, and (level IV and level I) in 
January 2006 equate to noncompensable evaluations when these 
numbers are applied to Table VII.  The Board notes that the 
current claim is one where staged ratings could be applied in 
that it is an appeal of the original disability rating 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  The Board finds in the current case, however, that a 
staged rating is not appropriate.  It appears that the 
February 2004 examination results were an aberration, 
especially when considering the fact that testing conducted 
only two months later in April 2004 demonstrated audiological 
results more in accord with testing conducted prior to and 
subsequent to that time.  Furthermore, the examiner who 
conducted the April 2004 VA examination noted the significant 
difference in the two test results but could not explain the 
discrepancy.  Significantly, he did not attribute the 
discrepancy to any permanent increase in hearing loss 
disability.  

In the instant case, Table VIA is not for application because 
the audiological evaluations have not shown that the 
veteran's puretone threshold was 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).  Based on the above, the 
Board finds the veteran's hearing loss more nearly 
approximates a noncompensable level of disability during the 
entire appeal period.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's hearing loss now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against a finding of entitlement to a compensable 
evaluation for bilateral hearing loss at any time during the 
appeal period.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. 
§ 5107(b).

The Board acknowledges the contentions put forth by the 
veteran regarding the impact of his service-connected 
bilateral hearing loss on him.  However, as noted previously, 
because assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  


Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, for hypertension, arthritis, loss of memory, 
loss of motor skills, tinnitus, dry and sore eyes, a sleep 
disorder, decreased appetite, and dental problems.

In January 1998, the veteran submitted a statement indicating 
he desired service connection for hypertension, arthritis, 
loss of memory, loss of motor skills, tinnitus, dry and sore 
eyes, a sleep disorder, decreased appetite and dental 
problems he alleged were due to the VA medical treatment he 
received.  He reported he was prescribed Ciprofloxacin for 
two years and seven months and opined that the continued use 
of this medication resulted in his claimed disabilities.  

The veteran testified in April 2004 that he was originally 
prescribed Ciprofloxacin by VA for a kidney infection and 
remained on the medication for two years and seven months.  
He reported that, after he was taken off the medication, the 
problems with his hypertension, arthritis, memory loss, loss 
of motor skills and problems with his eyes started resolving.  

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Since the veteran filed this claim in January 
1998, the amended version of 38 U.S.C.A. § 1151 applies to 
his appeal.  Thus, the veteran must show that the proximate 
cause of his hypertension, arthritis, loss of memory, loss of 
motor skills, tinnitus, dry and sore eyes, a sleep disorder, 
decreased appetite, and dental problems was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
treatment in question.

The Board finds that there is competent evidence of record 
demonstrating that the veteran was prescribed the medication 
by VA.  An August 1988 VA clinical record indicates that 
Ciprofloxacin was prescribed at that time and a March 1990 VA 
clinical record indicates that the veteran had been taken off 
Ciprofloxacin after two years.  

The Board notes that the question of whether the veteran 
experienced additional disability as a result of treatment 
rendered by VA is a medical question.  The Court has held 
that a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).

The Board finds the veteran's claim for compensation must be 
denied as there is no competent evidence of record 
demonstrating that the veteran currently experiences 
hypertension, arthritis, loss of memory, loss of motor 
skills, tinnitus, dry and sore eyes, a sleep disorder, 
decreased appetite, and/or dental problems as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical or surgical treatment, nor any competent 
evidence demonstrating the proximate cause of any of the 
alleged disabilities was an event which was not reasonably 
foreseeable.

The only evidence of record which indicates that the veteran 
currently experiences hypertension, arthritis, loss of 
memory, loss of motor skills, tinnitus, dry and sore eyes, a 
sleep disorder, decreased appetite, and/or dental problems as 
a result of VA medical treatment, including prescribing 
Ciprofloxacin for two years, is the veteran's own allegations 
and testimony.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of hypertension, arthritis, loss of memory, loss 
of motor skills, tinnitus, dry and sore eyes, a sleep 
disorder, decreased appetite, and/or dental problems is of 
limited probative value.  

There is competent evidence of record demonstrating that the 
veteran does not currently experience hypertension, 
arthritis, loss of memory, loss of motor skills, tinnitus, 
dry and sore eyes, a sleep disorder, decreased appetite, 
and/or dental problems as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
or surgical treatment.

At the time of a December 2001 VA dental examination, the 
examiner noted that the veteran had been prescribed 
Ciprofloxacin in 1989 and continued to use the medication for 
two years.  The diagnoses from the examination were 
temporomandibular joint dysfunction and stomatitis.  The 
examiner noted that less than one percent of all patients who 
take Ciprofloxacin experience painful oral mucosa and oral 
candidasis or dry mouth but these effects should reverse 
after the medication is discontinued.  The examiner noted 
that the veteran had xerostomia at the time of the December 
2001 VA examination but opined that the Ciprofloxacin which 
was discontinued in 1992 was not the cause of the current 
xerostomia.  

In an April 2002 written opinion, a VA physician opined that 
it was unlikely for Ciprofloxacin to cause hypertension, 
arthritis, loss of memory, loss of motor skill, tinnitus, 
sleep disorder, decreased appetite and dental problems.  The 
physician noted that he had been using Ciprofloxacin for more 
than fifteen years and had never seen those results.  
Furthermore, the physician indicated that his opinion was 
based on the fact that the claimed side effects alleged by 
the veteran were not listed in the Physician Drug Reference 
or in the package insert for the Ciprofloxacin.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against the veteran's claim.  The Board places 
greater probative weight on the findings included in the 
December 2001 VA examination and the April 2002 document as 
these were prepared by health care providers with specialized 
medical training as opposed to the veteran's own allegations 
and testimony.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is not warranted.  The appeal is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is not warranted.  The appeal is 
denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hypertension, arthritis, loss of memory, 
loss of motor skills, tinnitus, dry and sore eyes, a sleep 
disorder, decreased appetite, and dental problems is not 
warranted.  The appeal is denied.  


REMAND

In November 2006, the veteran submitted copies of medical 
records from a private health care provider dated in 2006.  
These records reference, in part, treatment for cardiac 
problems.  The evidence was not accompanied by a waiver of RO 
review.  Under the circumstances, the case must be returned 
to the RO for preliminary RO review of the new evidence.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the issue of entitlement to an evaluation in 
excess of 10 percent prior to January 2, 2002 and entitlement 
to an evaluation in excess of 60 percent from January 2, 2002 
for rheumatic heart disease is hereby REMANDED for the 
following actions:

The AMC should review the claims file, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine if entitlement to an 
evaluation in excess of 10 percent prior 
to January 2, 2002 and entitlement to an 
evaluation in excess of 60 percent from 
January 2, 2002 for rheumatic heart 
disease is warranted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


